Name: Decision of the EEA Joint Committee No 77/96 of 13 December 1996 amending Annex VI (Social security) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  social protection;  labour market;  sources and branches of the law
 Date Published: 1997-04-17

 17.4.1997 EN Official Journal of the European Communities L 100/66 DECISION OF THE EEA JOINT COMMITTEE No 77/96 of 13 December 1996 amending Annex VI (Social security) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex VI to the Agreement was amended by Decision of the EEA Joint Committee No 64/96 (1); Whereas Decision No 162 of 31 May 1996 concerning the interpretation of Articles 14 (1) and 14b (1) of Council Regulation (EEC) No 1408/71 on the legislation applicable to posted workers, adopted by the Administrative Commission of the European Communities on social security for migrant workers (2), is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The text of point 27 (Decision No 128) in Annex VI to the Agreement shall be deleted. Article 2 The following point shall be inserted after point 42g (Decision No 161) in Annex VI to the Agreement: 42h. 396 D 0554: Decision No 162 of 31 May 1996 concerning the interpretation of Articles 14 (1) and 14b (1) of Council Regulation (EEC) No 1408/71 on the legislation applicable to posted workers (OJ No L 241, 21. 9. 1996, p. 28). Article 3 The texts of Decision No 162 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 4 This Decision shall enter into force on 1 January 1997, provided that all notifications required under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 5 This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 13 December 1996. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 71, 13. 3. 1997, p. 34. (2) OJ No L 241, 21. 9. 1996, p. 28.